Citation Nr: 0500429	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.  

2.  Entitlement to service connection for depression as 
secondary to Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In May 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent medical evidence of record is against a 
finding that the veteran's Hepatitis C was caused by or is 
related to any incident or event of active military service.

2.  Depression was clinically shown during service or until 
many years later; it is not causally related to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303 (2004).  

2.  A psychiatric disorder (depression) was not incurred in 
or aggravated by the veteran's active duty service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in August 2001, before the initial rating decision in June 
2002.  Moreover, the August 2001 VCAA letter and July 2002 
SOC and April 2003 SSOC specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the 2001 letter and the 2002 SOC 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports dated in 
March 2002 and a medical examiner's May 2004 report, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.  It does not 
appear that any additional attempts to verify stressors are 
necessary in light of the current evidence obtained.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  



Secondary Service Connection

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background and Analysis

The issue before the Board is entitlement to service 
connection for Hepatitis C.  The veteran contends that he 
acquired this condition when he received an immunization 
injection by air guns shortly after entering active duty.  He 
stated that it was not uncommon for a serviceman to be cut by 
an air gun and exposed to blood.  The air gun equipment was 
not sterilized between patients.  The veteran has reported 
that although he used recreational drugs prior to service, he 
did not use a needle to do so, and that he did not abuse 
drugs intravenously until 1975.  He also has reported that he 
had multiple sexual partners during service and that this 
might be how he contacted Hepatitis C.  

A review of the claims file reflects that the veteran's 
occupational specialty was as a military policeman.  His 
service included a period of over four months in Ethiopia, 
but there is no evidence of combat, or that he was routinely 
exposed to blood, or that he had inservice surgery requiring 
a blood transfusion.  

The service medical records reflect that the veteran was 
taken to the hospital in October 1972 after being found 
unresponsive.  He had taken approximately 300 milligrams of 
Phenobarbital.  The veteran reported a history of a rather 
extensive experience with drugs, both in and out of the 
military.  Before entering service, he claimed to have 
experience with heroin and LSD on several occasions.  The 
record indicates that while in service, he had been unable to 
obtain heroin and had used LSD infrequently.  He did admit, 
however, to rather extensive use of barbiturates and 
amphetamines, as well as the occasional use of various 
tranquilizers, morphine, and Demerol.  

The service medical records show that the veteran was 
diagnosed as having infectious hepatitis in June 1973 and a 
provisional diagnosis of chronic persistent hepatitis was 
recorded in September 1973.  The service medical records are 
negative for diagnosis of or treatment for a sexually 
transmitted disease and for complaints of, treatment for, or 
diagnosis, of a psychiatric condition.  

Post service records include VA medical records.  The veteran 
gave a medical history in December 1999 that included the use 
of IV heroin, IV cocaine, and IV methamphetamines since the 
age of 19.  At a March 2002 VA examination report, it was 
noted that the veteran had a right ankle fracture surgery in 
1988.  In the report, the examiner indicated that the veteran 
had laboratory evidence of Hepatitis C with a negative 
hepatitis B surface antigen and negative hepatitis B core 
antibody.  The hepatitis A antibody and IGM antibody were 
also negative.  The examiner indicated that these results 
would show not only just the recent activity, but also 
probably rule out evidence of hepatitis A while the veteran 
was in service.  The examiner opined that the veteran 
encountered Hepatitis C while in service.  

Following psychiatric examination, major depressive disorder, 
recurrent, currently in remission, was diagnosed.  It was 
also noted that the veteran was on medication for treatment 
of this condition.  

The veteran provided testimony at hearings in December 2002 
and May 2003 where he presented his contentions.  The 
transcripts of these hearings are of record.  Also of record 
is a statement by the veteran's mother in support of his 
claim.  

In 2004, the Board requested an opinion from a specialist as 
to the etiology of the veteran's Hepatitis C.  The examiner's 
May 2004 report reflects that he had reviewed the entire 
medical record in order to form his opinion.  

The doctor noted that the veteran had a number of risk 
factors for acquisition of Hepatitis C including a history of 
professed IV drug abuse prior to his induction to the 
military, subsequently recanted, a history of other 
modalities of drug abuse, sexual contacts, self-administered 
tattoos, and his allegation of acquisition by air jet 
vaccination.  

In answer to the questions posed by the Board, the doctor 
opined that the veteran's clinical course was consistent with 
Hepatitis C.  The specialist noted the veteran's contention 
that while he might have used drugs prior to entry into 
service, he never used needles to accomplish this.  The 
specialist pointed out, however, that it is well known that 
cocaine is associated with transmission of Hepatitis C when 
used intranasally without use of needles.  Moreover, the 
evidence of record indicates that the veteran reported using 
Heroin and LSD as well as other barbiturates prior to 
service.  The doctor suspected that the veteran's Hepatitis C 
was as likely acquired even prior to his induction in the 
military.  

The specialist noted that the record shows that the veteran 
had less access to parenteral opiates while in the military 
and that it was less likely that he actually acquired 
Hepatitis C via drugs while in the military.  

As to whether the veteran's Hepatitis C was contracted as a 
result of multiple sexual partners during service, the doctor 
opined that it was less likely that this was how the 
condition was contracted.  While Hepatitis C could be 
transmitted sexually, the doctor noted that the transmission 
rate was low.  The specialist also opined that the fact that 
the veteran was in Ethiopia had little impact.  The 
specialist acknowledged that the veteran gave himself 
tattoos, but indicated that there was no indication that the 
veteran shared needles with others in doing so.  Moreover, 
the specialist opined that it was not likely that the veteran 
contacted Hepatitis C by inservice inoculations with an air 
gun.  He pointed out that there was nothing in the record to 
suggest an outbreak of Hepatitis C, which would have likely 
occurred, had patients been giving shots with an infected air 
gun.  

In the specialist's opinion, the veteran most likely acquired 
Hepatitis C as a result of parenteral (IV) drug abuse or 
possible nasal drug abuse.  He pointed that this was the 
greatest risk factor for acquisition of the virus other than 
exposure to tainted blood products in medical practice.  
While noting that the veteran denied parenteral drug abuse 
until 1975, he pointed out that nasal administration of 
illicit drugs had been well associated with acquisition of 
Hepatitis C.  He also pointed out that the auto-tattooing was 
a risk factor.  

In this case, it is clear that the veteran was found to have 
Hepatitis C during service.  What is in question is the 
etiology of this disorder.  There is a 2002 medical opinion 
of record which reports that current Hepatitis C is the same 
condition that the veteran had in service.  As summarized 
above, the record reflects that there are numerous 
possibilities as to how the veteran contracted this 
condition.  It is noted, however, that the service medical 
records are negative for any corroborative evidence to show 
that he had unprotected sex (no sexually transmitted disease 
was indicated during service).  The Board agrees with the 
specialist's opinion in which all of the evidence was 
weighed, to include the veteran's admission of preservice, 
inservice and post service abuse of drugs, and his opinion 
that the veteran's Hepatitis C was the result of this abuse.  
It was pointed out that even if the veteran did not ingest 
these drugs intravenously, it was very likely that he 
contracted Hepatitis C through the inhalation of cocaine 
through the nasal cavity.  

Thus, it is concluded that the weight of the evidence, which 
includes the veteran's own statements and testimony of his 
long-standing drug abuse, is against the claim.  
Additionally, it is noted that service connection cannot be 
granted for substance abuse pursuant to the provisions that 
prohibit service connection for willful misconduct, which 
includes the abuse of alcohol and drugs.  38 C.F.R. § 
3.301(b)(c) (2004).

As to the veteran's contention that his depression is of 
service origin or the result of his hepatitis, it is pointed 
out that there is no evidence of a psychiatric condition 
during service, or until many years later.  At a hearing, the 
veteran reported depression from an early age.  He also said 
that his Hepatitis condition was greatly exacerbated by his 
psychiatric condition.  It is pointed out, however, since it 
has been determined that his Hepatitis C is not a service-
connected disability, service connection for depression on a 
secondary basis cannot be granted.  

It is noted that the veteran is competent as a layperson to 
report on that which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, there is no 
evidence of record that the veteran has specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disabilities.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


ORDER

Service connection for Hepatitis C is denied.  

Service connection for depression is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


